Qingdao Footwear Co., Ltd
 
Distributor Contract
 
Party A:
     
Legal Person:
Address:
   
Tel:
Fax:
   
Party B:
     
Legal Person:
Address:
   
Tel:
Fax:

 
According to relevant provisions of the Chinese People's Republic of contract
law, upon an equal footing, both Party A and Party B have agreed and reached the
following agreements, in the implementation of the agreement process, both
parties should strictly abide by the agreement.
 
1.
Distribution Area

 
Party A authorizes Party B as its distributor at ___________ area for “Hongung”
series shoes. Party B is fully responsible for the market development and
maintain in such area for Party A’s products.
 
2. 
    Contract Period

 
This contract is effective from ____________ to ___________, _____ years of
time. Upon expiration of the contract, Party A is entitled to modification of
the contract, Party B has priority signing right.
 
3. 
    Cooperation Guarantee

 
 
 

--------------------------------------------------------------------------------

 
a. Party B guarantees not to distribute outside its distribution area. In case
of violation, Party A is entitled to dismiss the contract and Party B as its
distributor.
 
b. If Party B had failed to develop within contract period, with a much less
sales turnover compare with other distributors, Party A has the right to
terminate the contract and replace the distributor.
 
4.
Settlement

 
Cash on Delivery, Replenish fee will be wired to designated account of Party A.
 
5.
Party A’s responsibilities

 
a) Party A is responsible for monitor and prevent abnormal phenomena happening
in order to ensure Party B‘s legal rights and interests within the sales region.
 
b) Any advertising media, promotional materials, promotional products,
promotional activities and so on incurred by party B during selling party A’s
products, Party B shall propose a plan, after examination and approval of Party
A, Party B will be allowed to implement.
 
c) Party A will assist Party B with pre-sale, sale and after-sale service.
 
d) Party A will provide goods needed by Party B and responsible for marketing
management and  guide job.
 
e)  Party A is responsible for delivering goods to Party B, but Party B bears
shipping fee.
 
6.
Party B’s responsibilities:

 
a) Party B ensure that the products specified in the contract are sold in
limited regions
 
b) Party B should exclusively operate “Hongung” brand shoes.  If operate other
brand-name shoes,  as a whole should be based on " Hongung " brand oriented, "
Hongung" brand should be accounted for more than 50% of Party B operation
product variety . Purchases from Party A should be accounted for more than 80%
of the total sales orders of Party B.
 
c) Party A is responsible for promotion campaign and price change origination,
Party B must coordianate actively
 
d) Party B should use their best efforts in after-sales service, actively
maintain the brand image, and coordinate well with the local industry and
commerce, taxation, quality inspection and other related parties.
 
 
 

--------------------------------------------------------------------------------

 
 
   e) Party B shall not be allowed to sell counterfeit products with similar
name, packaging, style or similar products
 
If Party B breaches any above provisions, Party A will punish party B depending
on the severity, until the abolition of Party B’s distribution qualification
 
7.
Product Transport and Inspection Agreement

 
a) Party A transports as agent, city freight paid by Party A, long-distance
freight paid by Party B.
b) Paty B should take inventory of products name, specification, number, sign
and chop on the shipping document when goods of Party A are delivered to Party
B. If goods are shortage or damaged, Party B should inform Party A to find out
reasons, otherwise, all lose are taken by Party B.


8.
Contract changes

 
The changes of any terms in the contract, should be discussed by both parties,
and sign an additional agreement in written form.
 
9.
The contract is duplicated, each party hold one, it should be confirmed by both
parties signature and stamp. The faxation and copy of the contract has the same
legal effect as original document.

 
All disputes generated during the performance of this contract, both parties
should be solved through friendly consultations, if consultation fails, it
should be judged by local people’s court of Party A.
 


 
 

--------------------------------------------------------------------------------

 
 


 


 


 


 


 


 


 


 


 